Citation Nr: 0001765	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  94-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



DECISION TO VACATE

The veteran served his entire active duty service in the 
Army, from April 1969 to September 1972.  His military 
records show that he was a duty soldier and heavy vehicle 
driver.  He served in Vietnam from January 1970 to November 
1970 with the 228th Supply and Service Company (288th S&S Co), 
148th S&S Co, and the 54th Ordnance Co.  He was awarded the 
National Defense Service Medal, Republic of Vietnam Campaign 
Medal, and Vietnam Service Medal.  

In a decision dated in April 1999, the Board denied the 
veteran entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The basis for the decision was that, 
although a VA physician has diagnosed the veteran as having 
PTSD, the majority of physicians have diagnosed the veteran 
as suffering from schizophrenia rather than PTSD, and the 
record contains no diagnosis of PTSD specifically based on 
the veteran's verified in-service stressful experiences.  

The Board has recently been notified that, at the time of the 
April 1999 decision, evidence pertinent to the appeal had 
been filed with the Board but had not been associated with 
the veteran's claims file.  Specifically, in January 1999, 
the veteran's representative had notified the Board that the 
veteran's VA treating physician had requested to review the 
veteran's claims folder to determine if there is sufficient 
medical information of record to link the veteran's acquired 
psychiatric condition, to include PTSD, to his military 
service.  Moreover, in March 1999, the Board received a 
letter from the veteran in which he notes experiences, which 
he maintains were stressful, to support his claim for PTSD.  

Pursuant to 38 C.F.R. § 20.904(a)(1) (1999), a decision 
should be vacated where there is a failure to afford due 
process in a prior appellate review, such as the failure to 
afford the veteran's VA treating physician an opportunity to 
submit additional evidence in the veteran's behalf.  

Accordingly, the Board's Decision of April 28, 1999, is 
hereby vacated.  A de novo determination will subsequently be 
rendered in this case.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

